EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Stephen A. Burch on 12/20/2021.
The application has been amended as follows:
Claim 19 is canceled.
Claim 20 is changed to be dependent on claim 14.
Allowable Subject Matter
Claims 2-9, 11-18 and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The reasons for allowance are due to the amendments filed, given that they overcome the prior art of record and the prior rejection.  Allowable subject matter from claim 22 is combined with limitations of canceled claims 1 and 10.  Similarly for claim 14, the allowable subject matter is added.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354. The examiner can normally be reached M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


CARLOS E. GARCIA
Primary Examiner
Art Unit 2683


/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        1/5/2022